Citation Nr: 1040332	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to effective date earlier than August 31, 2005, for 
the award of Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to July 1954.  He 
died in October 2003 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which granted 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1151, effective July 19, 2006.  A February 2008 
rating decision granted an earlier effective date of August 31, 
2005, for the award of those benefits.  However, as the appellant 
has expressly requested an effective date prior to August 31, 
2005, her claim remains in appellate status.  See, e.g., AB v. 
Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  In November 2003, the appellant filed a claim for a claim for 
DIC, Death Pension and Accrued benefits.

2.  A letter to the appellant dated in December 2003 informed her 
that her claims for service connected death benefits [DIC under 
38 U.S.C.A. § 1310], nonservice-connected death benefits and for 
accrued benefits had been denied, and informed her of her 
appellate rights.

3.  The appellant did not appeal the December 2003 decision 
within one year of being notified of the decision, and that 
decision is final.

4.  On August 31, 2005, the appellant filed a claim for DIC 
benefits under 38 U.S.C.A. § 1151, which was subsequently 
granted, effective the date of claim.

5.  The record contains no communication from the appellant or 
her representative received earlier than August 31, 2005, which 
constitutes either a formal or informal claim of DIC benefits 
under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The requirements for an effective date earlier than August 31, 
2005, for the grant of DIC benefits under 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in April 2007 and 
February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The appellant 
and her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the appellant's appeal.

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise 
provided, the effective date of an evaluation and an award of 
pension, compensation or DIC based on an original claim or a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

With respect to effective dates for 38 U.S.C.A. § 1151 DIC 
benefits, governing criteria provide that (1) for disability, the 
effective date of the award is the date of injury or aggravation 
if the claim is filed within one year after the incident; 
otherwise, the effective date is the date of filing of the claim; 
and (2) for death claims, as is the case here, the effective date 
is the first day of the month in which the veteran's death 
occurred if a claim is received within one year after the date of 
death; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c), (d); 38 C.F.R. § 3.400(i).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. 
West, 12 Vet. App. 413 (1999).

In this case, the appellant contends that she is entitled to an 
effective date earlier than August 31, 2005, for the grant of DIC 
benefits pursuant to 38 U.S.C.A. § 1151.  Specifically, she 
asserts that the effective date of that award should be November 
12, 2003, the date she filed her initial claim for Dependency and 
Indemnity Compensation, death pension or accrued benefits.

Parenthetically, the Board notes that 38 U.S.C.A. § 1151 provides 
for DIC benefits specifically when a Veteran's death is the due 
to a disease or injury or an aggravation of an existing disease 
or injury incurred as a result of training, hospital care, 
medical or surgical treatment, or an examination provided by VA.  
In such an instance, DIC compensation benefits shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  38 U.S.C.A. § 1151.  Notwithstanding this 
overlap in terms of underlying benefits, however, DIC claims 
brought under the provisions of 38 U.S.C.A. § 1151 are separate 
and distinct from DIC claims for service connection or 
nonservice-connected death pension benefits.  See Anderson v. 
Principi, 18 Vet. App. 371, 377 (2004).  

A review of the record reflects that, following the death of the 
Veteran in October 2003, the appellant filed a claim for 
Dependency and Indemnity Compensation, Death Pension or Accrued 
Benefits (VA Form 21-534), which was received at the RO on 
November 22, 2003.  Significantly, however, the appellant did not 
request that her claim be considered under the provisions of 38 
U.S.C.A. § 1151.  Nor did she otherwise indicate that the 
Veteran's death was in any way related to the care he received 
from VA.  

In a December 2003 decision, the RO denied the appellant's death 
benefits claims.  In so doing, the RO expressly informed the 
appellant that the evidence of record did not show that the 
Veteran's death was related to any aspect of his military 
service.  Additionally, the RO indicated that the appellant's 
household income was too high to entitle her to nonservice-
connected death pension benefits.  The RO also advised the 
appellant that she was not eligible for accrued benefits as the 
evidence of record did not show that the Veteran had a pending 
claim or was otherwise entitled to unpaid benefits at the time of 
his death.  The appellant was also notified of her appellant 
right with respect to that decision.  The appellant did not file 
a Notice of Disagreement with the RO's decision, and, thus, that 
decision became final in December 2004.  38 U.S.C.A. § 7105(c).

The record thereafter shows that, on August 31, 2005, the 
appellant submitted a new claim for DIC benefits in which she 
expressly requested consideration under the provisions of 
38 U.S.C.A. § 1151.  In a subsequent written statement, the 
appellant indicated that the Veteran's fatal coronary artery 
disease had been caused or aggravated by the care he received at 
the VA medical facility in which he died.  

Following its receipt of the appellant's August 2005 claim, the 
RO determined in a September 2005 decision that she did not meet 
the statutory requirements of a surviving spouse and, thus, was 
not entitled to DIC benefits.  38 C.F.R. § 3.54(e).  However, in 
a subsequent July 2006 decision, the RO determined that the 
appellant did qualify as a surviving spouse.  The RO then 
proceeded to develop the appellant's 38 U.S.C.A. § 1151 claim by 
requesting a VA medical opinion regarding the etiology of the 
Veteran's cause of death.  In an October 2007 statement, a VA 
examiner indicated that, while the Veteran's death was not the 
result of VA carelessness, negligence, or other instance of 
fault, it was caused by an event not reasonably foreseeable 
during a period of VA care.  On the basis of that opinion, the RO 
issued an August 2007 decision granting DIC benefits under 
38 U.S.C.A. § 1151, effective July 19, 2006.  A subsequent 
February 2008 rating decision and statement of the case awarded 
an earlier effective date of August 31, 2005, for the receipt of 
those benefits.

The appellant was afforded a July 2010 BVA hearing in which she 
asserted that her initial claim for DIC benefits, filed on 
November 22, 2003, had been wrongfully denied on the grounds that 
she was not recognized as a surviving spouse for VA compensation 
purposes.  She also testified that she had always felt that VA 
was responsible for her husband's death.  Significantly, however, 
the appellant did not allege that she had filed a claim pursuant 
to 38 U.S.C.A. § 1151 prior to August 2005.  Nor did she provide 
any testimony or other evidence in support of a claim for 
entitlement to DIC benefits under the provisions governing 
service connection for cause of death, death pension benefits, or 
accrued benefits.

Based on a careful review of the evidence of record, the Board 
finds that the appellant is not entitled to an effective date 
earlier than August 31, 2005, for the award of DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  Although she submitted an 
initial DIC claim benefits prior to that date, that claim made no 
mention of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151.  Nor did the appellant provide any evidence 
signaling an intent to seek 38 U.S.C.A. § 1151 benefits at the 
time that initial claim was filed.  

In concluding that the appellant's initial claim for DIC benefits 
cannot not be construed as a claim for compensation under 
38 U.S.C.A. § 1151, the Board has given consideration to the 
United States Court of Appeals for Veterans Claims' recent 
decision in Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In 
that case, a Veteran filed a formal application for both pension 
and compensation benefits.  The agency of original jurisdiction 
considered and denied entitlement to nonservice-connected pension 
benefits, but did not adjudicate a claim for compensation.  In 
April 1992, the Veteran submitted a new application, which was 
construed as a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  That claim was initially denied by the RO, but the Board 
granted compensation benefits under § 1151.  An effective date of 
April 1992 was assigned to the award, and the Veteran claimed an 
earlier effective date based on his prior submissions.  The 
Ingram Court concluded that a reasonably raised claim remains 
pending until there is either a recognition of the substance of 
the claim in an RO decision from which a claimant could deduce 
that the claim was adjudicated or an explicit adjudication of a 
subsequent claim for the same disability.  The Court also found 
that a sympathetic reading of the appellant's pleadings cannot be 
based on a standard that requires legal sophistication beyond 
that which can be expected of a lay claimant and must consider 
whether the appellant's submissions, considered in total, have 
articulated a claim.  

The present case, however, can be distinguished from Ingram.  The 
Board has determined that the appellant, in her initial November 
22, 2003, claim, expressed no intention to request entitlement to 
DIC benefits under 38 U.S.C.A. § 1151.  As detailed above, the 
appellant did not indicate that she was seeking consideration 
under 38 U.S.C.A. § 1151 at the time her initial DIC claim was 
received.  Nor did she provide any evidence that would enable VA 
to consider her initial claim under those statutory provisions.  
Accordingly, the Board finds that there was no unadjudicated 
claim for 38 U.S.C.A. § 1151 benefits pending at the time of 
receipt of her subsequent August 31, 2005, claim, which would 
entitle her to an earlier effective date for the receipt of such 
benefits.

The Board is cognizant of the appellant's assertions that her 
November 2003 DIC claim was erroneously denied on the grounds 
that she was not recognized as a surviving spouse.  However, as 
noted above, while the RO did send the appellant a September 2005 
letter indicating that she did not qualify as a surviving spouse, 
it subsequently reversed itself and awarded her DIC benefits 
under38 U.S.C.A. § 1151.  The record does not indicate that the 
RO's prior December 2003 decision, which denied DIC compensation 
for the Veteran's cause of death, death pension, and accrued 
benefits, was predicated on an erroneous finding that the 
appellant did not qualify as a surviving spouse.  To the 
contrary, that December 2003 decision was rendered on the merits 
for the reasons previously noted.  

Moreover, the Board considers it significant that, in filing her 
August 2005 DIC claim under 38 U.S.C.A. § 1151, the appellant did 
not disagree with the reasons for the RO's December 2003 denial 
of DIC benefits.  Even if the appellant had done so, however, she 
would still not be entitled to an earlier effective date for the 
receipt of DIC benefits as she did not file a Notice of 
Disagreement with that prior RO decision.  Thus, any subsequent 
claim for cause of death, death pension, and accrued benefits 
would be construed as an application to reopen her previously 
denied DIC claim, for which the earliest effective date would be 
August 31, 2005, the date that application was received.  For the 
foregoing reasons, the Board finds that the earliest date that 
could serve as a basis for the award of DIC benefits under 
38 U.S.C.A. § 1151 is August 31, 2005. There were no informal or 
formal claims for such benefits filed prior to that date. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an earlier 
effective date and that claim must therefore be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An effective date earlier than August 31, 2005, for the grant of 
DIC benefits under 38 U.S.C.A. § 1151 is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


